DETAILED ACTION
	In Election filed on 10/26/2022 Claims 1-17 and 21-23 are pending. Claims 1-17 and 21-23 are elected based on restriction/election requirement. Claims 18-20 are canceled. Claims 1-17 and 21-23 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Applicant’s election of claims 1-17 and 21-23 in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10, 12-14, 16, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10-11, and 16-17 of U.S. Patent No. 11110655 (henceforth ’655). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘655 teaches the print head and system for additively manufacturing as claimed.
Independent claims 1, 10, and 21 of the instant application are taught by claims 1, 7, and 11 of ‘655.
Claim 2 is taught by claims 7 or 11 of ‘655.
Claim 3 is taught by claim 7, 10-11, or 15-17 of ‘655
Claims 4-5, 7-8, 12-14, 16, and 22 are taught by Claim 5 of ‘655.

Allowable Subject Matter
Claims 1-17 and 21-23 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the limitation “a sensor mounted at a leading side of the nozzle opposite the compactor and configured to generate a signal indicative of a surface condition of a structure being formed by the material,” “a compactor operatively connected to the print head and configured to exert a force on the material discharging from the print head; and a sensor mounted at a side of the print head opposite the compactor and configured to generate a signal indicative of a characteristic of the structure,” or “a compactor operatively connected to a trailing side of the print head and configured to compact the material discharging from the print head during the discharging; a sensor mounted at a leading side of the print and configured to generate a signal indicative of a characteristic of the structure” as recited in claims 1, 10, and 21, respectively. 
The closest reference, US 2019/0383759 A1 (“Johnson”), teaches a sensor (210) mounted at a trailing side with respect to the compactor (208), where the sensor generates a signal indicative of a surface condition of a structure being formed by the composite material (Fig. 2 and [0023- 0026, 0035, 0064- 0065, 0138- 0139]). However, Johnson does not teach or suggest a sensor at a side of the nozzle opposite the compactor.
See also: US 2014/0124120 A1, US 2019/0299542 A1, USP 9156205, US 2017/0320242 A1, US 2018/0017499 A1, and US 2006/0048881 A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744